BaxteR, 0. J.
The decision of Judge Brown is correct. The Mar mie, the vessel mentioned in the pleadings, not only comes within the spirit of the statute, (section 4289 of the Revised Statutes,) excepting canal-boats, barges, and lighters from the preceding sections, limiting the liability of owners of vessels, but is a “barge” within the meaning of the statute.
There are other questions in the case worthy of consideration; but as a determination of them is not necessary to a decision of the case, and as my judgment would not settle them, but only add to the conflict of authorities already existing, I shall forbear to express ,any opinion touching the questions made.
The libel will be dismissed, and a decree to that effect will be entered during my next visit to Detroit in September.